Citation Nr: 0712882	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-15 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a shell fragment wound of the left thigh 
involving Muscle Groups XIV and XIII with retained metallic 
foreign body.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2002 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Diego, California, and Manila, the Republic of the 
Philippines, respectively.  The first determination increased 
a rating from 30 to 40 percent for left leg shell fragment 
wound, and the latter denied a TDIU.  

In May 2005, the Board remanded the matter for reasons 
explained further below.  In February 2006, the Board denied 
a claim for a rating in excess of 40 percent for residuals of 
a shell fragment wound of the left thigh involving Muscle 
Groups XIII and XVI, and remanded the matter of a TDIU.  The 
veteran appealed to the Court. 

In December 2006, the VA's Office of the General Counsel and 
the veteran's representative entered into a Joint Motion for 
a Partial Remand, and a December 2006 Court Order granted the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary for a number of reasons explained 
herein.

In its May 2005 decision, the Board found that in addition to 
the claim for a rating in excess of 40 percent for residuals 
of a shell fragment wound of the left thigh, the veteran 
contended that he had additional disability beyond the 
currently rated muscle damage.  The veteran's representative 
argued that service connection for any associated arthritis 
in the left hip and knee and neurological impairment of the 
left leg was inextricably intertwined with the two issues on 
appeal (an increased rating and a TDIU).  Thus, a final 
decision regarding a rating in excess of 40 percent and a 
TDIU was held in abeyance, and the Board directed the RO to 
provide a VA examination to determine the etiology and nature 
of any left and hip knee disabilities.  Thereafter, the RO 
was directed to adjudicate the claims of service connection 
for arthritis of the left hip, left knee, and neurological 
impairment of the left leg.  Finally, the pending claim for a 
rating in excess of 40 percent for shell fragment wound and a 
TDIU were to be readjudicated in a supplemental statement of 
the case.

A review of the record shows that the veteran subsequently 
underwent a June 2005 VA examination, which provided an 
etiological opinion regarding the arthritis of the left hip 
and leg and neurological impairment.  It does not appear, 
however, that the RO ever adjudicated the claims of secondary 
service connection in compliance with the Board's May 2005 
remand (rather an August 2005 supplemental statement of the 
case addressed only a rating in excess of 40 percent for 
service-connected muscle injuries, and a TDIU).  

In February 2006, the Board denied a claim for a rating in 
excess of 40 percent for residuals of shell fragment wounds 
of the left thigh involving Muscle Groups XIII and XIV.  The 
Board also remanded claims of service connection for 
neurological impairment of the veteran's left leg and 
arthritis of the left hip, knee, and spine.  (In a September 
2005 statement, the veteran had contended that in addition to 
traumatic arthritis of the left knee, hip, and neurological 
impairment, his service-connected thigh muscle injury had 
created an abnormal gait, which in turn caused spine 
problems.)  The Board also directed that the veteran's claims 
file be returned to the June 2005 VA examiner for an opinion 
regarding the veteran's employability in relation to his 
service-connected disabilities.  

Shortly after the Board's decision was issued, the veteran 
submitted additional medical evidence that opined the 
veteran's degenerative joint disease was service-connected.  
This March 2006 private medical note also indicated muscle 
atrophy of the left leg, and that the veteran was to undergo 
nerve conduction testing at St. Luke's.  

Further, the December 2006 Joint Motion cited Jones (Charles) 
v. Principi, 18 Vet. App. 248, 256057 (2004), which held that 
when compensable muscle groups are in the same anatomical 
region, the manner in which they are rated depends on whether 
they act upon the same joint, and each muscle group injury 
should be separately evaluated when acting upon the same 
joint.  The joint motion noted that 38 C.F.R. § 4.55(e) 
provides that, for compensable muscle group injuries that are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  

Thus, this appeal must be remanded for the following reasons.  
In consideration of Stegall v. West, 11 Vet. App. 268, 271 
(1998), which held that a remand by the Board confers a right 
to compliance with the remand orders as a matter of law, 
there are several outstanding remand directives that have not 
been fulfilled.  Particularly, the RO never adjudicated 
claims of secondary service connection concerning arthritis 
of the left hip and knee, a spine disability, and 
neurological impairment of the left leg; it does not appear 
that a VA examiner ever considered the veteran's file in 
relation to his TDIU claim; and a TDIU claim was not 
readjudicated after other claims of service connection had 
been originally adjudicated.

Additionally, the veteran submitted new medical evidence 
(dated March 2006) without a waiver of RO consideration.  
Finally, this latter evidence at least raised a possibility 
that the veteran's service-connected muscle injuries had 
worsened, and it also offered a potential nexus opinion 
concerning the veteran's secondary claims.  Because, however, 
the private information had not reflected claims file review, 
additional VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter that informs the veteran of the 
evidence that is necessary to substantiate 
a claim for a TDIU.  Additionally, the 
veteran should be asked to identify any 
recent private medical treatment.  

2.  The RO should attempt to obtain all 
treatment records from St. Luke's, 
including those concerning nerve 
conduction studies (referred to above in 
March 2006 private medical record 
submitted just after the Board's February 
2006 decision), and any other identified 
private records.  

3.  Then, the veteran should undergo 
another VA examination to clarify the 
current severity of a service-connected 
shell fragment wound of the left thigh and 
Muscle Groups XIII and XIV.  The examiner 
should list all current subjective and 
objective symptomatology, including 
findings related to pain, functional loss, 
restricted movement, atrophy, associated 
with injuries to Muscle Groups XIV and 
XIII.  All appropriate diagnostic testing 
should be performed.    

Next, for claims of secondary service 
connection for arthritis of the left knee 
and hip, a spine disability, and any 
neurological impairment of the left leg, 
the examiner should review the entire 
claims file, and opine whether it is at 
least as likely as not that any arthritis 
of the left hip and knee, disability of 
the spine, and any neurological impairment 
of the left leg, are a result of or 
proximately due to a service-connected 
shell fragment wound involving Muscle 
Groups XIV and XIII.  

If the examiner determined that (under the 
preceding standard) arthritis of the left 
knee and hip, a spine disability, and/or 
neurological impairment of the left leg 
are related to a service-connected shell 
fragment wound involving Muscle Groups XIV 
and XIII, then an opinion should be 
offered as to whether arthritis of the 
left knee and hip, a spine disability, 
and/or neurological impairment of the leg, 
and service-connected shell fragment wound 
of Muscle Groups XIV and XIII and scar 
from shell fragment wound on left forearm, 
in aggregate, render the veteran unable to 
secure or follow substantially gainful 
employment. 

If the examiner determined that arthritis 
of the left knee and hip, a spine 
disability, and/or neurological impairment 
of the left leg was not related to a 
service-connected shell fragment wound 
involving Muscle Groups XIV and XIII, then 
an opinion should offered as to whether 
the veteran's service-connected 
disabilities, in aggregate, render the 
veteran unable to secure of follow 
substantially gainful employment.    

An opinion must be supported by a 
rationale.  
  
4.  Then, the RO should adjudicate claims 
of service connection for arthritis of the 
left knee and hip, and spine disability, 
and neurological impairment of the left 
leg, as secondary to a service-connected 
shell fragment wound involving Muscle 
Groups XIV and XIII.  

Then, the RO should readjudicate claims 
for a rating in excess of 40 percent for 
residuals of a shell fragment wound of the 
left thigh involving Muscle Groups XIII 
and XIV, and a TDIU.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



